NOS. 12-19-00139-CR
                                       12-19-00141-CR
                                       12-19-00142-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

WILLIE JAMES GREEN, JR.,                           §       APPEALS FROM THE 7TH
APPELLANT

V.                                                 §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §       SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       These appeals are being dismissed for want of jurisdiction. Willie James Green, Jr., acting
pro se, filed a notice of appeal regarding trial court cause numbers 007-0784-01, 007-1519-09,
and 007-1992-09. Under the rules of appellate procedure, the notice of appeal must be filed within
thirty days after the sentence is imposed or suspended in open court, or after the day the trial court
enters an appealable order; or within ninety days if the defendant timely files a motion for new
trial. See TEX. R. APP. P. 26.2(a). Rule 26.3 provides that a motion to extend the time for filing a
notice of appeal must be filed within fifteen days after the deadline for filing the notice of appeal.
TEX. R. APP. P. 26.3. In this case, sentence was imposed on (1) September 21, 2001, in trial court
cause number 007-0784-01, (2) December 16, 2009, in trial court cause number 007-1519-09, and
(3) December 16, 2009, in trial court cause number 007-1992-09. Appellant filed his notice of
appeal on April 15, 2019, long after the time for filing a notice of appeal under Rule 26.2(a) or for
seeking a motion to extend under Rule 26.3.
        On April 15, this Court notified Appellant that the information received failed to show the
jurisdiction of the Court, i.e., there was no notice of appeal filed within the time allowed by Texas
Rule of Appellate Procedure 26.2 and no timely motion for extension of time to file same as
permitted by Texas Rule of Appellate Procedure 26.3. The notice informed Appellant that the
appeals would be dismissed unless the information was amended on or before April 25 to show
this Court's jurisdiction. The deadline passed without a response from Appellant.
          "[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute." State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). In the present case, Appellant's appeals are
untimely. Accordingly, we dismiss Appellant's appeals for want of jurisdiction. See TEX. R. APP.
P. 43.2(f). All pending motions are overruled as moot.
Opinion delivered April 30, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)




          1
            Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
63 1 842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art. 11.07 § 3(a) (West 2005).


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 30, 2019


                                         NO. 12-19-00139-CR


                                  WILLIE JAMES GREEN, JR.,
                                          Appellant
                                             V.
                                   THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0784-01)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 30, 2019


                                         NO. 12-19-00141-CR


                                  WILLIE JAMES GREEN, JR.,
                                          Appellant
                                             V.
                                   THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1519-09)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 30, 2019


                                         NO. 12-19-00142-CR


                                  WILLIE JAMES GREEN, JR.,
                                          Appellant
                                             V.
                                   THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1992-09)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.